Brailsford, Justice
(dissenting in part) :
I respectfully dissent. The issue turns on whether by joining in a strike lawfully called by his union the employee voluntarily left his work without good cause within the meaning of the South Carolina Unemployment Compensation Act, specifically Section 68-115, Code of 1962. I would hold that he did not. The noncharge provision relied upon is applicable only where an employee voluntarily leaves his work and is without good cause in so doing. In my judgment, neither of these conditions is met by merely showing that the employee left work in the exercise of his right to join in a lawful strike called by his union. The commission correctly charged the benefits to the employer’s account because the Act so provides, not because of any fault of the employer. Sec. 68-172, Code of 1962.
Bussey, J., concurs.